I concur in the judgment, but add some general observations.
The land development in this case caused the acceleration of water flow as a result of changes made to benefit the development. The municipality permitted the development and change which contributed to the flooding condition. The municipal action secured for it an increase in tax revenue stemming from its permissiveness and the developer's initiatives. The down stream landholder had no culpability for the increased flow.
To require the developer to pick up the cost of flood prevention by requiring him to acquire land along stream margins for widening or deepening to accommodate accelerated flow, would subject him to possible overreaching by riparian owners. The developer has no power of eminent domain.
Municipalities do have powers of condemnation. Accordingly, as an advantaged party with the power to protect itself from crisis pricing, it seems reasonable and just that the municipality should either enlarge the stream to accommodate water accelerated from permitted improvements which enrich it or pay the consequences.